
      
        DEPARTMENT OF THE TREASURY
        Alcohol and Tobacco Tax and Trade Bureau
        27 CFR Part 9
        [Docket No. TTB-2018-0008; Notice No. 177]
        RIN 1513-AC40
        Proposed Establishment of the West Sonoma Coast Viticultural Area
        Correction
        In proposed rule document 2018-26321 beginning on page 62750 in the issue of Thursday, December 6, 2018, make the following correction:
        On page 62751, in the first column, in the DATES heading, the second line, “January 7, 2018” should read “February 4, 2018”.
        
      
      [FR Doc. C1-2018-26321 Filed 12-11-18; 8:45 am]
       BILLING CODE 1301-00-D
    
  